Exhibit 10.9




Award No. __________


THE GAP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT WITH BOB L. MARTIN




The Gap, Inc. (the "Company") hereby grants to ____________________ (the
"Employee"), an award (the “Award”) of Restricted Stock Units (each Restricted
Stock Unit shall be referred to as a “Stock Award”) which represent the right to
receive shares of the Company’s common stock, $0.05 par value (the “Shares”)
subject to the fulfillment of the vesting conditions and other conditions set
forth in the attached Appendix A and Appendix B. This Award is granted pursuant
to The Gap, Inc. 2016 Long-Term Incentive Plan (the “Plan”) and is subject to
all of the terms and conditions contained in this Restricted Stock Unit Award
Agreement, including the terms and conditions contained in the attached Appendix
A and Appendix B (collectively, the “Agreement”). The date of this Agreement is
__________. Subject to the provisions of Appendix A, Appendix B and of the Plan,
the principal features of this Award are as follows:


    
Number of Stock Awards:
 
____________________
 
 
 
Date of Grant:
 
____________________
 
 
 



Date(s) Stock Awards Scheduled to Vest:    
Vesting Date
 
Number of Shares
Vesting on Vesting Date
First anniversary of the Date of Grant
 
100%



    
As provided in the Plan and in this Agreement, this Award may terminate before
the scheduled vest date(s) of the Stock Awards. For example, if Employee’s
termination of employment occurs before the date this Award vests, this Award
will terminate at the same time as such termination of employment. Important
additional information on vesting and forfeiture of the Stock Awards covered by
this Award including those due to changes in employment is contained in
paragraphs 3 through 5 of Appendix A. PLEASE BE SURE TO READ ALL OF APPENDIX A,
APPENDIX B AND THE PLAN, WHICH CONTAIN THE SPECIFIC TERMS AND CONDITIONS OF THIS
AWARD.


IN WITNESS WHEREOF, the Company and the Employee have agreed to the terms of
this Agreement, to be effective as of the date first above written.




 
 
 
THE GAP, INC
Dated:
____________________
 












 
 
 
[NAME]
[TITLE]

        
By accepting this Award, electronically or otherwise, I understand and agree
that this Award is 1) subject to all of the terms and conditions of this
Agreement (including the attached Appendix A and Appendix B) and of the Plan, 2)
not considered salary, nor is it a promise for future grants of Awards, 3) not a
term or condition of my employment with the Company (or one of its Affiliates),
and 4) made at the sole discretion of the Company.




1



--------------------------------------------------------------------------------




APPENDIX A
TERMS AND CONDITIONS OF STOCK AWARD


1.    Grant of Stock Awards. The Company hereby grants to the Employee as a
separate incentive in connection with his or her employment with the Company or
an Affiliate and not in lieu of any salary or other compensation for his or her
services provided to the Company or an Affiliate, an Award with respect to the
number of Stock Awards set forth on page 1 of this Agreement, subject to all the
terms and conditions in this Agreement and the Plan. .


2.    Company’s Obligation to Pay. Unless and until a Stock Award has vested in
accordance with the terms hereof, the Employee will have no right to payment of
a Share with respect to the Stock Award. Prior to actual payment of any Shares
pursuant to vested Stock Awards, each Stock Award represents an unsecured
obligation of the Company, payable (if at all) only from the general assets of
the Company. No Shares shall be issued until after the Stock Awards have vested
in accordance with the terms hereof and shall be issued in accordance with the
settlement terms hereof. Notwithstanding Section 9.6 of the Plan, the Stock
Awards will only be settled, if at all, in Shares, provided that to the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.


3.    Vesting of Stock Awards and Issuance of Shares.


(a) Subject to paragraphs 4 and 5, the Stock Awards subject to this Agreement
will vest as to the number of Stock Awards, and on the date shown, on the first
page of this Agreement (the “Vesting Date”), but in each case, only if the
Employee has been continuously employed by the Company or one of its Affiliates
from the date of this Award until the Vesting Date of the Stock Awards. If
Employee has had a termination of employment (as described below) prior to such
date(s), the Award shall terminate, as set forth in paragraph 5.


(b) Subject to earlier issuance pursuant to paragraph 4, upon the Vesting Date,
one Share shall be issued for each Stock Award that vests on the Vesting Date,
subject to the terms and provisions of the Plan and this Agreement.


(c) If the Committee, in its discretion, accelerates the vesting of the balance,
or some lesser portion of the balance, of the Stock Awards (or acceleration
occurs pursuant to Section 12.2 of the Plan), the payment of such accelerated
portion of the Stock Awards shall be made at the time of such acceleration.


(d) It is the intent of this Agreement to be exempt from the requirements of
Section 409A so that none of the Shares subject to the Stock Awards granted
under this Agreement will be subject to the additional tax imposed under Section
409A, and any ambiguities herein will be interpreted to so comply.


(e) No fractional Shares shall be issued under this Agreement. To the extent a
fractional share is earned, the number of Shares paid shall be rounded down to
the nearest whole number and no fractional Share shall be issued.


4.    Termination by the Company Without Cause. In the event of the Employee’s
termination of employment by the Company other than for Cause, death or
Disability prior to the first anniversary of the Date of Grant, the Stock Awards
shall automatically and with no exercise of discretion by the Committee become
fully vested, and shall be settled, on the date of such termination of
employment. For this purpose, “Cause” shall mean a good faith determination by
the Company that Employee’s employment be terminated for any of the following
reasons: (1) indictment, conviction or admission of any crimes involving theft,
fraud or moral turpitude; (2) engaging in gross neglect of duties, including
willfully failing or refusing to implement or follow direction of the Company’s
Board of Directors; or (3) breaching the Company’s policies and procedures,
including but not limited to the Code of Business Conduct; where applicable, the
Company shall provide reasonable notice of any breach and opportunity to
remediate.


5.     Termination of Employment. Notwithstanding any contrary provision of this
Agreement and except as set forth in paragraphs 3 or 4, the balance of the Stock
Awards that have not vested will be forfeited and cancelled automatically at the
time of the Employee’s termination of employment. For purposes of this
Agreement, termination of employment shall be determined by reference to
Employee’s employment without reference to any other agreement, written or oral,
including Employee’s contract of employment (if any). Thus, in the event of
Employee’s termination of employment (whether or not in breach of local labor
laws), unless otherwise expressly provided for under this Agreement, Employee’s
right to vest in the Stock Awards under the Plan, if any, will terminate at the
time of Employee’s termination of employment; the Committee shall have the
exclusive discretion to determine when the Employee has incurred a termination
of employment.




2



--------------------------------------------------------------------------------




6.    Withholding Taxes. As a condition to the grant and vesting of this Award
and as further set forth in Sections 10.7 and 10.8 of the Plan, the Employee
hereby agrees to make adequate provision for the satisfaction of (and will
indemnify the Company, the Employer and any other Affiliate) for the amount of
any income tax, social insurance, payroll tax, or any other required deductions
or payments related to the Employee’s participation in the Plan and legally
payable by the Employee, if any (“Tax-Related Items”) which arise upon the grant
or vesting of the Stock Awards under this Agreement, ownership or disposition of
Shares, receipt of dividends, if any, or otherwise in connection with the Stock
Awards or the Shares, whether by withholding, direct payment to the Company, or
otherwise as determined by the Company in its sole discretion. Regardless of any
action the Company or Employee’s employer (the “Employer”) takes with respect to
any or all Tax-Related Items, the Employee acknowledges and agrees that the
ultimate liability for all Tax-Related Items legally due by the Employee is and
remains the Employee’s responsibility and may exceed the amount actually
withheld by the Company or the Employer. Employee is also solely responsible for
filing all relevant documentation that may be required of Employee in relation
to his or her participation in the Plan or any Tax-Related Items (other than
filings or documentation that is the specific obligation of the Company, the
Employer or any Affiliate pursuant to Applicable Laws), such as but not limited
to personal income tax returns or any reporting statements in relation to the
grant, holding, vesting of the Stock Awards, the holding of Shares or any bank
or brokerage account, the subsequent sale of Shares, and the receipt of
dividends, if any. Employee further acknowledges that the Company and the
Employer (a) make no representations or undertakings regarding the treatment of
any Tax-Related Items in connection with any aspect of the Stock Awards,
including the grant, holding, or vesting of the Stock Awards, the holding or
subsequent sale of Shares acquired under the Plan and the receipt of dividends,
if any; and (b) do not commit to and are under no obligation to structure the
terms of the Stock Awards or any aspect of the Stock Awards to reduce or
eliminate the Employee’s liability for Tax-Related Items, or achieve any
particular tax result. Employee also understands that Applicable Laws may
require varying Share or Stock Award valuation methods for purposes of
calculating Tax-Related Items, and the Company assumes no responsibility or
liability in relation to any such valuation or for any calculation or reporting
of income or Tax-Related Items that may be required of Employee under Applicable
Laws. Further, if Employee has become subject to tax in more than one
jurisdiction, Employee acknowledges that the Company and/or the Employer (or
former employer, as applicable) or other Affiliate may be required to withhold
or account for Tax-Related Items in more than one jurisdiction.


No payment will be made to the Employee (or his or her estate) in relation to
the Stock Awards unless and until satisfactory arrangements (as determined by
the Committee) have been made by the Employee with respect to the payment of any
Tax-Related Items and any other obligations of the Company and/or the Employer
with respect to the Stock Awards. In this regard, the Employee authorizes the
Company and/or the Employer, or their respective agents, at their discretion, to
satisfy the obligations with regard to all Tax-Related Items by one or a
combination of the following, provided, however, that notwithstanding anything
herein to the contrary, in the case of individuals subject to Section 16 of the
Exchange Act of 1934, all Tax-Related Items shall only be satisfied by such
procedure specifically approved by the Committee in resolutions:


(a) withholding from Employee’s wages or other cash compensation paid to
Employee by the Company or the Employer; or


(b) withholding from proceeds of the sale of Shares acquired upon vesting of the
Stock Awards, either through a voluntary sale or through a mandatory sale
arranged by the Company (on Employee’s behalf pursuant to this authorization);
or


(c) withholding in Shares to be issued upon settlement of the Stock Awards; or


(d) surrendering already-owned Shares having a Fair Market Value equal to the
Tax-Related Items that have been held for such period of time to avoid adverse
accounting consequences.


If the obligation for Tax-Related Items is satisfied by withholding Shares, for
tax purposes, the Employee is, subject to Applicable Laws, deemed to have been
issued the full number of Shares subject to the Stock Awards, notwithstanding
that a number of the Shares is held back solely for the purpose of paying the
Tax-Related Items due as a result of the Employee’s participation in the Plan.
The Employee shall pay to the Company or Employer any amount of Tax-Related
Items that the Company may be required to withhold or account for as a result of
the Employee’s participation in the Plan that cannot be satisfied by one or more
of the means previously described in this paragraph 6. The Employee acknowledges
and agrees that the Company may refuse to issue or deliver the Shares or the
proceeds of the sale of Shares if Employee fails to comply with his or her
obligations in connection with the Tax-Related Items. In addition, Employee
further agrees that any cross-border cash remittance made to transfer proceeds
received upon the sale of Shares must be made through a locally authorized
financial institution or registered foreign exchange agency and may require
Employee to provide to such entity certain information regarding the
transaction.




3



--------------------------------------------------------------------------------




It is the Company’s current practice to withhold a portion of the Shares
scheduled to be issued pursuant to vested Stock Awards that have an aggregate
market value sufficient to pay the Tax-Related Items. The Company will only
withhold whole Shares and therefore the Employee also authorizes deduction
without notice from salary or other amounts payable to the Employee of cash in
an amount sufficient to satisfy the Employer’s remaining tax withholding
obligation. Notwithstanding the previous two sentences, the Employee, if the
Company in its sole discretion so agrees, may elect to furnish to the Company
written notice, no more than 30 days and no less than 5 days in advance of a
scheduled Vesting Date (or other required withholding event), of his or her
intent to satisfy the tax withholding requirement by remitting the full amount
of the tax withholding to the Company on the scheduled Vesting Date (or other
required withholding event). In the event that Employee provides such written
notice and fails to satisfy the amounts required for the Tax-Related Items by
the Vesting Date (or other required withholding event), the Company shall
satisfy the tax withholding requirement pursuant to the first two sentences of
this paragraph. However, the Company reserves the right to withhold for
Tax-Related Items pursuant to any means set forth in this paragraph.


7.    Vesting/Foreign Taxes Due. If Employee is subject to tax in a country
outside the U.S. (“Foreign Country”) and if pursuant to the tax rules in such
Foreign Country, Employee will be subject to tax prior to the date that Employee
is issued Shares pursuant to this Agreement, the Committee, in its discretion,
may accelerate vesting and settlement of a portion of the Stock Awards to the
extent necessary to pay the foreign taxes due (and any applicable U.S. income
taxes due as a result of the acceleration of vesting and settlement) but only if
such acceleration does not result in adverse consequences under Section 409A (as
permitted under Treasury Regulation Section 1.409A-3(j)(4)(xi)).


8.    Beneficiary Designation. Any distribution or delivery to be made to the
Employee under this Agreement will, if the Employee is then deceased, be made to
the Employee's designated beneficiary to the extent such designation is valid
under applicable law, or if no such beneficiary survives the Employee or no
beneficiary is designated, the person or persons entitled to such distribution
or delivery under the Employee's will or, to the executor of his or her estate.
In order to be effective, a beneficiary designation must be made by the Employee
in a form and manner acceptable to the Company and permitted by the Company. Any
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.


9.    Conditions to Issuance of Shares. The Shares deliverable to the Employee
on the applicable settlement date may be either previously authorized but
unissued Shares or issued Shares that have been reacquired by the Company. The
Company shall not be required to issue any Shares hereunder so long as the
Company reasonably anticipates that such issuance will violate Federal
securities law, foreign securities law or other Applicable Laws; provided
however, that in such event the Company shall issue such Shares at the earliest
possible date at which the Company reasonably anticipates that the issuance of
the shares will not cause such violation. For purposes of the previous sentence,
any issuance of Shares that would cause inclusion in gross income or the
application of any penalty provision or other provision of the Internal Revenue
Code or foreign tax law shall not be treated as a violation of Applicable Laws.


10.    Rights as Stockholder. Neither the Employee nor any person claiming under
or through the Employee will have any of the rights or privileges of a
stockholder of the Company in respect of any Stock Award unless and until Shares
have been issued in accordance with paragraph 3 or 4, recorded on the records of
the Company or its transfer agents or registrars, and delivered to the Employee.
Except as provided in paragraph 11, after such issuance, recordation, and
delivery, the Employee will have all the rights of a stockholder of the Company
with respect to voting such Shares and receipt of dividends and distributions on
such Shares.


11.    Adjustments. The Award is subject to adjustment in accordance with
Section 4.3 of the Plan.


12.    Nature of Grant. In accepting the grant of Stock Awards, the Employee
acknowledges that:


(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and it may be modified, amended, suspended or terminated by the Company
at any time;


(b) the grant of the Stock Awards is voluntary and occasional and does not
create any contractual or other right to receive future grants of Stock Awards,
or benefits in lieu of Stock Awards, even if Stock Awards have been granted
repeatedly in the past, and all decisions with respect to future grants of Stock
Awards or other Awards, if any, will be at the sole discretion of the Company;


(c) all decisions with respect to future Stock Award grants, if any, will be at
the sole discretion of the Company;


4



--------------------------------------------------------------------------------






(d) the Employee’s participation in the Plan shall not create a right to further
employment with the Employer and shall not interfere with the ability of the
Employer to terminate his or her employment relationship at any time;


(e) Employee’s participation in the Plan is voluntary;


(f) the Stock Awards and the Shares subject to the Stock Awards are
extraordinary items that do not constitute regular compensation for services
rendered to the Company or the Employer, and that are outside the scope of the
Employee’s employment contract, if any;


(g) the Stock Awards and the Shares subject to the Stock Awards are not intended
to replace any pension rights or compensation;


(h) the Stock Awards and the Shares subject to the Stock Awards are not part of
normal or expected compensation or salary for any purposes, including, but not
limited to, calculating any severance, resignation, termination, redundancy,
dismissal, end of service payments, bonuses, long-service awards, pension or
retirement or welfare benefits or similar payments and in no event should be
considered as compensation for, or relating in any way to, past services for the
Company or the Employer;


(i) the Stock Awards grant and the Employee’s participation in the Plan will not
be interpreted to form an employment contract or relationship with the Company
or any Affiliate;


(j) the future value of the Shares underlying the Stock Awards is unknown and
cannot be predicted with certainty;


(k) neither the Company, nor any Affiliate is responsible for any foreign
exchange fluctuation between local currency and the United States Dollar (or the
selection by the Company or an Affiliate in its sole discretion of an applicable
foreign currency exchange rate) that may affect the value of the Stock Awards
(or the calculation of income or Tax-Related Items thereunder);


(l) in consideration of the grant of the Stock Awards, no claim or entitlement
to compensation or damages shall arise from forfeiture of the Stock Awards
resulting from Employee’s termination of employment (for any reason whatsoever
and whether or not in breach of local labor laws) and the Employee irrevocably
releases the Employer from any such claim that may arise; if, notwithstanding
the foregoing, any such claim is found by a court of competent jurisdiction to
have arisen, the Employee shall be deemed irrevocably to have waived his or her
entitlement to pursue such claim; and


(m) the Stock Awards and the benefits under the Plan, if any, will not
automatically transfer to another company in the case of a merger, take-over or
transfer of liability.


13.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding the
Employee’s participation in the Plan, or his or her acquisition or sale of the
underlying Shares. The Employee is hereby advised to consult with his or her own
personal tax, legal and financial advisors regarding the Employee’s
participation in the Plan before taking any action related to the Plan.


14.    Data Privacy. Employee hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of the Employee’s
Personal Data (as described below) by and among, as applicable, the Company and
any Subsidiary or Affiliate or third parties as may be selected by the Company,
for the exclusive purpose of implementing, administering and managing the
Employee’s participation in the Plan. Employee understands that refusal or
withdrawal of consent will affect Employee’s ability to participate in the Plan;
without providing consent, Employee will not be able to participate in the Plan
or realize benefits (if any) from the Stock Awards.


Employee understands that the Company and any Subsidiary or Affiliate or
designated third parties may hold certain personal information about the
Employee, including, but not limited to, the Employee’s name, home address and
telephone number, date of birth, social insurance number or other identification
number, salary, nationality, job title, any Shares or directorships held in the
Company or any Subsidiary or Affiliate, details of all Stock Awards or any other
entitlement to Shares awarded, canceled, exercised, vested, unvested or
outstanding in the Employee’s favor (“Personal Data”). Employee understands that
Personal Data may be transferred to any Subsidiary or Affiliate or third parties
assisting in the implementation, administration and management of the Plan, that
these recipients may be located in the United States, the Employee’s country, or
elsewhere, and that the


5



--------------------------------------------------------------------------------




recipient’s country may have different data privacy laws and protections than
the Employee’s country. In particular, the Company may transfer Personal Data to
the broker or stock plan administrator assisting with the Plan, to its legal
counsel and tax/accounting advisor, and to the Subsidiary or Affiliate that is
Employee’s employer and its payroll provider.


Employee should also refer to the Gap Inc. Employee Privacy Policy (which is
available to Employee separately and may be updated from time to time) for more
information regarding the collection, use, storage, and transfer of Employee’s
Personal Data.


15.    Plan Governs. This Agreement is subject to all the terms and provisions
of the Plan. Subject to paragraph 30 of this Agreement, in the event of a
conflict between one or more provisions of this Agreement and one or more
provisions of the Plan, the provisions of the Plan will govern. Terms used in
this Agreement that are not defined in this Agreement will have the meaning set
forth in the Plan.


16.    Committee Authority. The Committee will have the power to interpret the
Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any portion of the Stock Award has vested). All
actions taken and all interpretations and determinations made by the Committee
in good faith will be final and binding upon the Employee, the Company and all
other interested persons. No member of the Committee will be personally liable
for any action, determination or interpretation made in good faith with respect
to the Plan or this Agreement.


17.    No Right to Continued Employment. Employee understands and agrees that
this Agreement does not impact in any way the right of the Employer to terminate
or change the terms of the employment of Employee at any time for any reason
whatsoever, with or without good cause provided in accordance with applicable
local law. Employee understands and agrees that unless contrary to applicable
local law or there is an employment contract in place providing otherwise, his
or her employment is "at-will" and that either the Employer or Employee may
terminate Employee's employment at any time and for any reason subject to
applicable local law. Employee also understands and agrees that his or her
"at-will" status (if applicable) can only be changed by an express written
contract signed by an authorized officer of the Company and Employee if the
Employee’s employer is the Company.


18.    Non-Transferability of Award. Except as otherwise herein provided, the
Stock Awards herein granted and the rights and privileges conferred hereby will
not be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of such Stock Award, or of any right or
privilege conferred hereby, contrary to the provisions hereof, or upon any
attempted sale under any execution, attachment or similar process upon the
rights and privileges conferred hereby, such Stock Award and the rights and
privileges conferred hereby will immediately become null and void.


19.    Binding Agreement. Subject to the limitation on the transferability of
the Stock Award contained herein, this Agreement shall be binding upon and inure
to the benefit of the heirs, legatees, legal representatives, successors and
assigns of the Employee and the Company.


20.    Addresses for Notices. Any notice to be given to the Company under the
terms of this Agreement will be addressed to the Company, in care of its Legal
Department, at The Gap, Inc., Two Folsom Street, San Francisco, California
94105, or at such other address as the Company may hereafter designate in
writing. Any notice to be given to the Employee will be addressed to the
Employee at the address set forth on the records of the Company. Any such notice
will be deemed to have been duly given when delivered, if notice is delivered
personally, or 48 hours after sent to an aforesaid address, either by registered
or certified U.S. mail with postage and registry fee prepaid, via the United
States post office or a generally recognized international courier such as DHL
or Federal Express.


21.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Agreement.


22.    Agreement Severable. In the event that any provision in this Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Agreement.


23.    Modifications to the Agreement. This Agreement constitutes the entire
understanding of the parties on the subjects covered. The Employee expressly
warrants that he or she is not accepting this Agreement in reliance on any
promises, representations, or inducements other than those contained herein.


6



--------------------------------------------------------------------------------




Modifications to this Agreement or the Plan can be made only in an express
written agreement executed by a duly authorized officer of the Company.


24.     Amendment, Suspension or Termination of the Plan. By accepting this
Award, the Employee expressly warrants that he or she has received a right to an
equity-based award under the Plan, and has received, read, and understood a
description of the Plan. The Employee understands that the Plan is discretionary
in nature and may be modified, suspended, or terminated by the Company at any
time.


25.    Notice of Governing Law and Venue. This Agreement shall be governed by,
and construed in accordance with, the laws of the State of California without
regard to principles of conflict of laws. For purposes of litigating any dispute
that arises directly or indirectly from the relationship of the parties
evidenced by this grant or the Agreement, the parties hereby submit to and
consent to the exclusive jurisdiction of the State of California and agree that
such litigation shall be conducted only in the courts of San Francisco County,
California, or the federal courts for the United States for the Northern
District of California and no other courts, where this grant is made and/or to
be performed.


26.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents or notices related to current or
future participation in the Plan by electronic means. By accepting this Award,
whether electronically or otherwise, Employee hereby consents to receive such
documents or notices by electronic delivery and agrees to participate in the
Plan through an on-line or electronic system established and maintained by the
Company or another third party designated by the Company, including the use of
electronic signatures or click-through acceptance of terms and conditions.


27.    Language. If the Employee has received this Agreement, including
Appendices, or any other document related to the Plan translated into a language
other than English, and the meaning of the translated version is different than
the English version, the English version will control.


28.    Appendix B. The Stock Awards shall be subject to any special terms and
conditions set forth in Appendix B to this Agreement for Employee’s country.
Moreover, if the Employee relocates to one of the countries included in Appendix
B, the special terms and conditions for such country will apply to the Employee,
to the extent Company determines that the application of such terms and
conditions is necessary or advisable in order to comply with local law or
facilitate the administration of the Plan. To the extent that an applicable term
or condition set forth in Appendix B conflicts with a provision in this Appendix
A, the provisions of Appendix B shall apply.


29.    Imposition of Other Requirements. The Company reserves the right, without
Employee’s consent, to cancel or forfeit any outstanding portion of the Stock
Awards or to impose other requirements on Employee’s participation in the Plan,
on the Stock Awards and on any Shares acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with
Applicable Laws or facilitate the administration of the Plan, and to require the
Employee to sign any additional agreements or undertakings that may be necessary
to accomplish the foregoing. Employee also understands that the laws of the
country in which Employee is residing or working at the time of grant or vesting
of this Award (including any rules or regulations governing securities, foreign
exchange, tax, labor or other matters) may restrict or prevent the issuance of
Shares under this Award or may subject Employee to additional procedural or
regulatory requirements that Employee is and will be solely responsible for and
must fulfill, and neither the Company nor any Affiliate assumes any liability in
relation to this Award in such case. Such requirements may be outlined in but
are not limited to those described in Appendix B.


30.    Two-Year Holding Period Requirement. Notwithstanding anything to the
contrary set forth in this Agreement or the Plan, except as set forth in this
paragraph 30, Employee agrees that until the second anniversary of the Vesting
Date, Employee will not sell, transfer, assign, pledge, hedge, or otherwise
encumber any Shares issued pursuant to this Agreement except (i) to satisfy tax
withholding obligations, (ii) transfers by gift to nonprofits, including donor
advised funds, and (iii) transfers for estate planning purposes to family
members or trusts, limited partnerships, or limited liability companies
primarily for the benefit of family members, provided those shares so
transferred under (iii) will be restricted from sale during the same period.
Such restrictions shall lapse with respect to the Shares issued to pursuant to
this Agreement, if any, following vesting of this Award in the event Employee
ceases to provide services (in the capacity of an employee, consultant or
director) to the Company or its Subsidiaries or Affiliates.


* * *






7



--------------------------------------------------------------------------------






APPENDIX B


ADDITIONAL TERMS AND CONDITIONS OF THE GAP, INC.
RESTRICTED STOCK UNIT AWARD AGREEMENT
NON-U.S. EMPLOYEES


This Appendix B includes special terms and conditions applicable to Employee if
Employee resides or works in or moves to or otherwise becomes subject to the
laws or Company policies of one of the countries listed below. These terms and
conditions are in addition to or, if so indicated, in place of, the terms and
conditions set forth in the Agreement. Unless otherwise provided below,
capitalized terms used but not defined herein shall have the same meanings
assigned to them in the Plan and the Agreement.


This Appendix B also includes country-specific information of which Employee
should be aware with respect to his or her participation in the Plan. The
information is based on the securities, exchange control and other laws in
effect in the respective countries as of February 2020. However, such laws are
often complex and change frequently. As a result, the Company strongly
recommends that Employee does not rely on the information noted herein as the
only source of information relating to the consequences of Employee’s
participation in the Plan because the information may be out of date at the time
that Employee vests in Share Awards or sells Shares acquired under the Plan. In
addition, the information is general in nature and may not apply to Employee’s
particular situation, and the Company is not in a position to assure Employee of
any particular result. Accordingly, Employee is advised to seek appropriate
professional advice as to how the relevant laws in his or her country may apply
to his or her situation. Finally, please note that the notices, disclaimers,
and/or terms and conditions contained in this Appendix B may also apply, as from
the Date of Grant, if the Employee moves to or otherwise is or becomes subject
to the Applicable Laws or Company policies of the relevant country(ies) listed
below.


Securities Law Notice


Unless otherwise noted, neither the Company nor the Shares for purposes of the
Plan are registered with any local stock exchange or under the control of any
local securities regulator outside the U.S. The Agreement (of which this
Appendix is a part), the Plan, and any other communications or materials that
Employee may receive regarding participation in the Plan do not constitute
advertising or an offering of securities outside the U.S., and the issuance of
securities described in any Plan-related documents is not intended for offering
or public circulation outside the U.S.


EUROPEAN UNION (“EU”)


Data Privacy. Where Employee is a resident of the EU, the following provision
applies and supplements Section 15 of Appendix A of the Agreement. Employee
understands and acknowledges that:


•
The data controller is the Company; queries or requests regarding the Employee’s
Personal Data should be made in writing to the Company’s representative relating
to the Plan or Stock Award matters, who may be contacted at:
Global_Equity_Administration@Gap.com.

•
The legal basis for the processing of Personal Data is that the processing is
necessary for the performance of a contract to which the Employee is a party
(namely, this Agreement);

•
Personal Data will be held only as long as is necessary to implement, administer
and manage Employee’s participation in the Plan;

•
Employee may, at any time, access his or her Personal Data, request additional
information about the storage and processing of Personal Data, require any
necessary amendments to Personal Data without cost or exercise any other rights
he or she may have in relation to his or her Personal Data under Applicable
Laws, including the right to make a complaint to an EU data protection
regulator.



CANADA


Securities Law Notice. The security represented by the Stock Award and the
offered Shares are issued pursuant to an exemption from the prospectus
requirements of applicable securities legislation in Canada. Employee
acknowledges that as long as Gap, Inc. is not a reporting issuer in any
jurisdiction in Canada, the offered Shares will be subject to an indefinite hold
period in Canada and restrictions on their transfer in Canada. However, subject
to applicable securities laws, Employee is permitted to sell Shares acquired
through the Plan through a designated broker appointed under the Plan, assuming
the sale of such Shares takes place outside Canada via the stock exchange on
which the Shares are traded.


8



--------------------------------------------------------------------------------






Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Stock Awards does not provide any right
for Employee to receive a cash payment and the Stock Awards will be settled in
Shares only.


Foreign Share Ownership Reporting. If Employee is a Canadian resident, his or
her ownership of certain foreign property (including shares of foreign
corporations) in excess of $100,000 may be subject to ongoing annual tax
reporting obligations.  Please refer to CRA Form T1135 (Foreign Income
Verification Statement) and consult your tax advisor for further details.  It is
your responsibility to comply with all applicable tax reporting requirements.


The following provisions will apply to Employees who are residents of Quebec:


Language Consent. The parties acknowledge that it is their express wish that
this Agreement, as well as all documents, notices and legal proceedings entered
into, given or instituted pursuant hereto or relating directly or indirectly
hereto, be drawn up in English.


Les parties reconnaissent avoir exigé la redaction en anglais de cette
convention (“Agreement”), ainsi que de tous documents exécutés, avis donnés et
procedures judiciaries intentées, directement ou indirectement, relativement à
la présente convention.
France.


FRANCE


Language Consent.  In accepting the grant of the Stock Awards and the Agreement
which provides for the terms and conditions of the Stock Awards, Employee
confirms that he or she has read and understood the documents relating to the
Stock Awards (the Plan and the Agreement), which were provided in the English
language. Employee accepts the terms of these documents accordingly.


Consentement Relatif à la Langue Utilisée. En acceptant cette attribution
gratuite d’actions et ce contrat qui contient les termes et conditions de cette
attribution gratuite d’actions, l’employé confirme ainsi avoir lu et compris les
documents relatifs à cette attribution (le Plan et le Contrat d’Attribution) qui
lui ont été communiqués en langue anglaise. L’employé en accepte les termes en
connaissance de cause.


Foreign Account Reporting. French residents who hold foreign accounts (including
foreign brokerage accounts which hold shares or cash) must file an informational
return on an annual basis with their personal income tax returns.


GUATEMALA


Foreign Ownership Reporting. Although individuals are permitted to own shares in
a US company and hold a US brokerage account, such off-shore holdings and
accounts may be subject to reporting to the tax authorities and as part of
Employee’s personal financial statements. Such requirements are Employee’s
personal obligation, and Employee is advised to seek professional advice.


HONG KONG


Securities Law Notice. The Stock Awards and Shares issued upon vesting (if any)
do not constitute a public offering of securities under Hong Kong law and are
available only to Employees of the Company and its Affiliates. The Agreement,
including this Appendix B, the Plan and other incidental communication materials
have not been prepared in accordance with and are not intended to constitute a
“prospectus” for a public offering of securities under the applicable securities
legislation in Hong Kong. Nor have the documents been reviewed by, registered
with or authorized by any regulatory authority in Hong Kong, including the
Securities and Futures Commission. The Award is intended only for the personal
use of each eligible Employee of the Company or its Affiliates and may not be
distributed to any other person. If Employee is in any doubt about any of the
contents of the Agreement, including this Appendix B, or the Plan, Employee
should obtain independent professional advice.


INDIA


Tax Information. The amount subject to tax at vesting may be dependent upon a
valuation of Shares from a Merchant Banker in India. The Company has no
responsibility or obligation to obtain the most favorable valuation possible nor
obtain valuations more frequently than required under Indian tax law.




9



--------------------------------------------------------------------------------




Exchange Control Obligations. Employee understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan to India
within ninety (90) days of receipt. Dividends (if any) should be repatriated
within 180 days of receipt. Employee will receive a foreign inward remittance
certificate (“FIRC”) from the bank where he or she deposits the foreign
currency. Employee should maintain the FIRC as evidence of the repatriation of
fund in the event the Reserve Bank of India or the Employer requests proof of
repatriation.


JAPAN


Securities Acquisition Report. If the Employee acquires Shares valued at more
than ¥100,000,000 total, the Employee must file a Securities Acquisition Report
with the Ministry of Finance (“MOF”) through the Bank of Japan within 20 days of
the acquisition of the Shares.


Exit Tax. Please note that the Employee may be subject to tax on the Stock
Awards, even prior to vesting, upon relocation from Japan if the Employee (1)
holds financial assets with an aggregate value of ¥100,000,000 or more upon
departure from Japan and (2) maintained a principle place of residence (jusho)
or temporary place of abode (kyosho) in Japan for 5 years or more during the
10-year period immediately prior to departing Japan. The Employee should discuss
his/her tax treatment with his/her personal tax advisor. 


MEXICO


Labor Law Acknowledgment. The invitation Gap, Inc. is making under the Plan is
unilateral and discretionary and is not related to the salary and other
contractual benefits granted to the Employee by his or her employer; therefore,
benefits derived from the Plan will not under any circumstance be considered as
an integral part of the Employee’s salary.. Gap, Inc. reserves the absolute
right to amend the Plan and discontinue it at any time without incurring any
liability whatsoever. This invitation and, in the Employee’s case, the
acquisition of shares does not, in any way, establish a labor relationship
between the Employee and Gap, Inc., nor does it establish any rights between the
Employee and his or her employer.


La invitación que Gap, Inc. hace en relación con el Plan es unilateral,
discrecional y no se relaciona con el salario y otros beneficios que recibe
actualmente del actual empleador de el/la Empleado/a, por lo que cualquier
beneficio derivado del Plan no será considerado bajo ninguna circunstancia como
parte integral de su salario. Por lo anterior, Gap, Inc. se reserva el derecho
absoluto para modificar o terminar el mismo, sin incurrir en responsabilidad
alguna a Empleado/a. Esta invitación y, en caso de el/la Empleado/a, la
adquisición de acciones, de ninguna manera establecen relación laboral alguna
entre el/la Empleado/a y Gap, Inc. y tampoco genera derecho alguno entre el/la
Empleado/a y su empleador.


PEOPLE’S REPUBLIC OF CHINA


Sale of Shares Upon Vesting. By accepting the Stock Awards, the Employee
acknowledges and agrees that the Company or the Committee, in its sole
discretion, has the right to determine that one of the following sales
mechanisms will be pursued: (1) immediate sale of the Shares issued upon the
vesting of Stock Awards ("Immediate Sale"); or (2) granting the Employee the
right to hold the Shares issued upon the vesting of Stock Awards for a period of
time and then sell the Shares on a future day at their own discretion ("Normal
Sale"). In the event of a termination of employment, the Company or the
Committee shall also have the sole discretion to determine whether an Immediate
Sale will occur. In any event, any Shares held shall be sold within 6 months of
a termination of employment or before the expiration of the Plan (whichever is
earlier).


Shares will be transferred to a brokerage firm designated by the Company (the
"Brokerage Firm"). The Brokerage Firm, on the Employee’s behalf, may: (a)
immediately sell the Shares at the prevailing market price pursuant to any
process for the sale set forth by the Company pursuant to the Immediate Sale of
the Shares, or (b) sell the Shares at the prevailing market price, upon receipt
of a properly executed notice together with irrevocable instructions from the
Employee, pursuant to any process for the sale set forth by the Company pursuant
to Normal Sale of the Shares; and deliver the proceeds less the Tax-Related
Items and any broker fees, to the Company or its designee, which would then
remit the net proceeds to the Employee through the Company’s or Affiliate’s
special-purpose foreign exchange bank account in China. As a result of the
Immediate Sale of Shares as set forth in this Appendix B, no Shares would be
delivered to the Employee, and the Employee would not have any resulting rights
as a shareholder of the Company. However, where a Normal Sale is intended, the
Employees will have the rights as shareholders as provided in paragraph 10 of
Appendix A following issuance of Shares at vesting and until the Normal Sale of
such Shares. In any case, Employee agrees that Shares may not be moved to any
account or brokerage firm not designated by the Company and may not be moved out
of any permitted account other than upon the sale of such Shares.


Mandatory Repatriation and Special Administration in China.  The Employee’s
ability to be issued Shares at vesting shall be contingent upon the Company or
its Affiliate obtaining approval from the State Administration


10



--------------------------------------------------------------------------------




of Foreign Exchange (“SAFE”) for Employee’s participation in the Plan (to the
extent required as determined by the Company in its sole discretion) and the
establishment of a SAFE-approved special-purpose foreign exchange bank account
for equity sale proceeds. If at the time of vesting, SAFE approval has not been
obtained, the Company may cancel this Stock Award with no liability,
compensation or benefits in lieu of compensation due to Employee. Employee
understands and agrees that he or she will be required to immediately repatriate
the proceeds from the Immediate Sale or Normal Sale of Shares to China. Employee
further understands that such repatriation of proceeds must be effected through
the special-purpose foreign exchange account established by the Company or
Affiliate, and Employee hereby consents and agrees that the proceeds from the
Immediate Sale or Normal Sale of Shares will be transferred to such account
prior to being delivered to Employee. Furthermore, Employee understands that due
to SAFE approval requirements, there may be delays in delivering the proceeds to
Employee; Employee will bear any exchange rate risk relating to any delay;
Employee may be required to open a U.S. dollar bank account to receive the
proceeds; and Employee may also be required to pay directly to the Company or an
Affiliate any Tax-Related Items due at vesting prior to receiving any proceeds
from the sale of Shares.


The Company also has sole discretion to determine the mechanism to sell the
Shares issued to Employee upon vesting. The provisions above pursuant to which
Employee agrees to sell all Shares issued to him or her upon termination of
employment or immediately when the Shares are issued to him or her upon vesting
at the then current market price is intended to be a plan pursuant to Rule
10b5-1 of the U.S. Securities Exchange Act of 1934 to the extent Employee is
subject to this Act.  By signing the Agreement, Employee represents that he or
she is not aware of any material non-public information about the Company at the
time he or she is signing the Agreement.
Please note that the Company in its sole discretion may choose not to apply the
above procedures to non-PRC citizens.


SINGAPORE


Securities Law Notice. The grant of the Stock Award and any Shares thereunder is
made in reliance on section 273(1)(f) of the Securities and Futures Act (Cap.
289) (“SFA”), which provides an exemption from the prospectus and registration
requirements under the SFA, and not with a view to the Stock Award or Shares
being offered for sale or sold to any other party in Singapore. Employee
understands that this Agreement and/or any other document or material in
connection with this offer and the underlying Shares have not been and will not
be lodged, registered or reviewed by the Monetary Authority of Singapore. Any
and all Shares to be issued hereunder shall therefore be subject to the general
resale restriction under Section 257 of the SFA. By accepting the Stock Award,
Employee agrees not to sell or offer any Shares (received under this Stock
Award) in Singapore within six months of the Date of Grant and unless such sale
or offer in Singapore is made pursuant to the exemptions under Part XIII
Division (1) Subdivision (4) other than Section 280 of the SFA.


Director Notification Obligation. If Employee is a director, associate director
or shadow director (i.e., a non-director who has sufficient control so that the
directors act in accordance with the directions and instructions of this
individual) of the Company’s local entity in Singapore, he or she is subject to
notification requirements under the Singapore Companies Act. Some of these
notification requirements will be triggered by Employee’s participation in the
Plan. Specifically, Employee is required to notify the local Singapore company
when he or she acquires or disposes an interest in the Company, including when
Employee receives Shares upon vesting of this Award and when Employee sells
these Shares. The notification must be in writing and must be made within two
days of acquiring or disposing of any interest in the Company (or within two
days of initially becoming a director, associate director or shadow director of
the Company’s local entity in Singapore). If Employee is unclear as to whether
he or she is a director, associate director or shadow director of the Company’s
local entity in Singapore or the form of the notifications, he or she should
consult with his or her personal legal advisor.


Exit Tax / Deemed Exercise Rule. Employee understands and agrees that if
Employee has received Stock Awards in relation to his or her employment in
Singapore, then if, prior to the vesting of the Stock Awards, Employee is 1) a
permanent resident of Singapore and leaves Singapore permanently or is
transferred out of Singapore; or 2) neither a Singapore citizen nor permanent
resident and either ceases employment in Singapore or leaves Singapore for any
period exceeding 3 months, Employee will likely be taxed on the Stock Awards on
a “deemed exercise” basis, even though the Stock Awards have not yet vested. 
Employee should refer to the separate Stock Award and Option Guide and discuss
his or her tax treatment with his or her personal tax advisor. 


UNITED KINGDOM




11



--------------------------------------------------------------------------------




Settlement of Stock Awards. Notwithstanding any discretion or anything to the
contrary in the Plan, the grant of the Stock Awards does not provide any right
for Employee to receive a cash payment and the Stock Awards will be settled in
Shares only.


Tax and National Insurance Contributions Acknowledgment. The following provision
supplements paragraph 7 of Appendix A:


Employee agrees that if Employee does not pay or the Employer or the Company
does not withhold from Employee the full amount of Tax-Related Items that
Employee owes in connection with the vesting of the Stock Award and/or the
acquisition of Shares pursuant to the vesting of the Stock Award, or the release
or assignment of the Stock Award for consideration, or the receipt of any other
benefit in connection with the Award (the “Taxable Event”) within ninety (90)
days after the Taxable Event, or such other period specified in Section
222(1)(c) of the U.K. Income Tax (Earnings and Pensions) Act 2003 (the “Due
Date”), then the amount that should have been withheld shall constitute a loan
owed by Employee to the Employer, effective on the Due Date. Employee agrees
that the loan will bear interest at the official rate of HM Revenue and Customs
(“HMRC”) and will be immediately due and repayable by Employee, and the Company
and/or the Employer may recover it at any time thereafter by withholding the
funds from salary, bonus or any other funds due to Employee by the Employer, by
withholding in Shares issued upon vesting of the Award or from the cash proceeds
from the sale of such Shares or by demanding cash or a cheque from Employee.
Employee also authorizes the Company to withhold the transfer of any Shares
unless and until the loan is repaid in full.


Notwithstanding the foregoing, if Employee is an officer or executive director
(as within the meaning of Section 13(k) of the U.S. Securities and Exchange Act
of 1934, as amended), the terms of the immediately foregoing provision will not
apply. In the event that Employee is an officer or executive director and
Tax-Related Items are not collected from or paid by Employee by the Due Date,
the amount of any uncollected Tax-Related Items may constitute a benefit to
Employee on which additional income tax and National Insurance Contributions
will be payable. Employee will be responsible for reporting and paying any
income tax due on this additional benefit directly to HMRC under the
self-assessment regime.




* * *


12

